18-2430
     Medina-Elliot v. Barr
                                                                                 BIA
                                                                            Straus, IJ
                                                                         A078 998 680

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   MARCELINA TOLA MEDINA-ELLIOT,
14            Petitioner,
15
16                      v.                                     18-2430
17                                                             NAC
18
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Joshua E. Bardavid, New York, NY.
25
26   FOR RESPONDENT:                    Ethan P. Davis, Acting Assistant
27                                      Attorney General; Brianne Whelan
28                                      Cohen, Senior Litigation Counsel;
29                                      Laura M.L. Maroldy, Trial
30                                      Attorney, Office of Immigration
 1                               Litigation, United States
 2                               Department of Justice, Washington,
 3                               DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Marcelina Tola Medina-Elliot, a native and

10   citizen of Peru, seeks review of an August 14, 2018,

11   decision of the BIA affirming a February 14, 2018, decision

12   of an Immigration Judge (“IJ”) denying her motion to

13   reopen.     In re Marcelina Tola Medina-Elliot, No. A078 998

14   680 (B.I.A. Aug. 14, 2018), aff’g No. A078 998 680 (Immig.

15   Ct. Hartford Feb. 14, 2018).     We assume the parties’

16   familiarity with the underlying facts and procedural

17   history.

18       We review both the IJ’s and the BIA’s opinions “for the

19   sake of completeness.”     Wangchuck v. Dep’t of Homeland

20   Sec., 448 F.3d 524, 528 (2d Cir. 2006).     We review the

21   denial of a motion to reopen for abuse of discretion and

22   the country conditions determination for substantial

23   evidence.    Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69
                                     2
 1   (2d Cir. 2008).

 2       The agency did not abuse its discretion in denying

 3   Medina-Elliot’s motion to reopen, which was based on her

 4   fear of violence against women in Peru.    It is undisputed

 5   that her 2018 motion to reopen was untimely because it was

 6   filed more than eleven years after she was ordered removed

 7   in 2006.   See 8 U.S.C. § 1229a(c)(7)(C)(i) (providing 90-

 8   day deadline for filing motion to reopen); 8 C.F.R.

 9   § 1003.23(b)(1) (same).   Although the time limitation does

10   not apply to motions to reopen to apply for asylum “based

11   on changed country conditions arising in the country of

12   nationality,” 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R.

13   § 1003.23(b)(4)(i), the agency did not err in finding that

14   Medina-Elliot failed to demonstrate such conditions.

15       “In determining whether evidence accompanying a motion

16   to reopen demonstrates a material change in country

17   conditions that would justify reopening, [the agency]

18   compare[s] the evidence of country conditions submitted

19   with the motion to those that existed at the time of the

20   merits hearing below.”    In re S-Y-G-, 24 I. & N. Dec. 247,

21   253 (B.I.A. 2007).   As the agency found, Medina-Elliot’s
                                    3
 1   evidence demonstrated that violence against women had been

 2   a problem impacting a significant majority of Peruvian

 3   women since the time of her 2006 proceedings.   Her

 4   assertion of a change in agency law and her prima facie

 5   eligibility for relief are not bases for excusing an

 6   untimely filing.   See 8 U.S.C. § 1229a(c)(7)(C)(i);

 7   8 C.F.R. § 1003.23(b)(1).

 8       Accordingly, because Medina-Elliot did not establish a

 9   material change in country conditions, the agency did not

10   abuse its discretion in denying her motion to reopen as

11   untimely.   See 8 U.S.C. § 1229a(c)(7)(C).   We do not reach

12   the BIA’s alternative dispositive determination that she

13   did not establish her prima facie eligibility for relief.

14   See 8 C.F.R. § 1003.23(b)(1), (3); see also INS v.

15   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

16   courts and agencies are not required to make findings on

17   issues the decision of which is unnecessary to the results

18   they reach.”).

19

20

21
                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED

3   and stays VACATED.

4                          FOR THE COURT:
5                          Catherine O’Hagan Wolfe,
6                          Clerk of Court
7




                                  5